DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The election of Species A, claims 1-12 and 14-16, via the response of December 23, 2021 is hereby acknowledged.   The remarks traversing the restriction are not persuasive.  The fact that only one claim is currently withdrawn does not establish that the restriction is defective, and it is noted that the restriction requirement is not only relevant to the currently pending claims but also to the manner in which the claims may be amended.  MPEP 904.01 states, “[t]he first search should cover the invention as described and claimed.”  Accordingly, failing to restrict between the eight distinct species would result in a search that is drastically larger and more time consuming than a prior art search for a single species.  Additionally, examination of multiple inventions requires consideration of additional prior art references, substantial time in analyzing the text of those additional references to understand the disclosures thereof, and substantial time in comparing those disclosures to the features of the present application.  All of these tasks are required to conduct a search.  Even if it was proven that the classification searches for the species were overlapping, a substantial search burden would still exist.  Lastly, the arguments ostensibly take issue with the finding that the species are not obvious variants based on the current record, but the arguments are careful to avoid stating that the species are obvious variants and therefore do not actually even assert that the findings in the of each other, but the office actions do include some conclusions that certain claim language was obvious over the prior art.  For all the reasons above, the remarks traversing the restriction requirement are not persuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roo (US 2008/0228318) in view of Ozeki (US 5,924,332) and/or Kenyon (US 3,429,199)
	Regarding claim 1, Roo discloses a refrigerator, comprising: 
	a cabinet including one or more food storage compartments defined therein and one or more doors positioned to insulate the one or more food storage compartments from an exterior environment (paragraph 0055, “a refrigerator door provided with an device for controlling a dispenser for a refrigerator…”); 
	a variable ice dispenser (10) coupled to the cabinet and configured to dispense ice at a variable ice dispensing rate from a dispenser outlet; and 

	Roo does not disclose that the variable control includes an actuator configured to selectively activate the variable ice dispenser such that the variable control actuator both activates and deactivates the variable ice dispenser and controls the ice dispensing rate while the variable ice dispenser is activated.
	Examiner hereby takes official notice that it is old and well known in the art to provide a variable control which selectively activates in an on/off manner and also controls an incremental level of the controlled variable.
	Ozeki teaches a variable control in the form of a rotary knob (6) which selectively activates in an on/off manner and also controls an incremental level of the controlled variable (figure 2; column 3, lines 61-65; rotary knob has an off position and an incremental control with multiple positions that controls discharge rate) .
	Kenyon also teaches a variable control in the form of a rotary knob which selectively activates in an on/off manner and also controls an incremental level of the controlled variable (figure 1; column 5, lines 15-22).  Kenyon, published in 1966, further describes this type of variable control as conventional (column 5, lines 22-27).
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claims 3-5, the combination of Roo, Ozeki, and Kenyon as discussed above accounts for this subject matter (see figure 2 of Ozeki and Figure 1 of Kenyon).

Regarding claim 7, Roo discloses that the variable control (50) further includes a secondary control (61 or 62) responsive to an axial force applied to the variable control (figure 1; paragraph 0061).

Regarding claim 9, Roo discloses that the secondary control comprises a touch-sensitive region of a surface of the variable control (paragraph 0061).	Regarding claim 10, Roo discloses that the variable ice dispenser is further configured to dispense water, and wherein the variable dispenser is configured to switch between a water dispensing mode and an ice dispensing mode in response to actuation of the secondary control (paragraph 0061).

Regarding claim 11, Roo discloses wherein the variable ice dispenser is further configured to dispense water at a variable dispensing rate, and wherein the variable control is configured to control a water dispensing rate when the variable ice dispenser is in the water dispensing mode (paragraph 0061 and 0062).  

Regarding claim 15, Roo discloses that the exterior surface upon which the variable control is disposed is on a door among the one or more doors of the cabinet (paragraph 0048).  

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Roo (US 2008/0228318) in view of Ozeki (US 5,924,332) and/or Kenyon (US 3,429,199) and further in view of Yang (US 2017/0292754) and Hammonds (US 2006/0169721)
	Regarding claim 2, Roo, Ozeki, and Kenyon account for this subject matter substantially but do not disclose that the variable ice dispenser includes an auger and a variable speed dispensing motor configured to vary a rotational speed of the auger, and wherein the variable control actuator is configured to vary the ice dispensing rate of the variable ice dispenser by controlling the variable speed dispensing motor to vary the rotational speed of the auger.
	Yang teaches that it is known to provide an auger (400) and auger motor (401) to dispense ice from a household refrigerator (paragraph 0038).  

	It would have been obvious to one skilled in the art to provide the refrigerator of Hortin with an auger and variable speed motor for the ice dispenser, based on the teachings Hammonds and Yang, for the purpose of implementing the variable speed ice dispenser using known, simple, and reliable structures.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roo (US 2008/0228318) in view of Ozeki (US 5,924,332) and/or Kenyon (US 3,429,199) and further in view of Polak (US 2013/0306447).  
	Regarding claims 6 and 8, Roo, Ozeki, and Kenyon account for much of the claimed subject matter as discussed above, but do not disclose that 
	the variable control includes a stationary front surface, and wherein the rotary control actuator includes a generally cylindrical wheel with at least a portion thereof disposed between the stationary front surface and the exterior surface of the cabinet,
	wherein the secondary control comprises a switch responsive to movement of the variable control along the axis of rotation.
Polak discloses that it is known to provide a rotary knob with stationary front surface which is a secondary control (push switch 52) for the purpose of allowing multiple functions to be selected through a single knob (paragraph 0002).
It would have been obvious to one skilled in the art to provide the device of Hortin in view of Dong with a knob having a secondary control input, based on the teaching of Polak, for the purpose of allowing multiple functions to be selected through a single knob.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roo (US 2008/0228318) in view of Ozeki (US 5,924,332) and/or Kenyon (US 3,429,199) and further in view of Shigemoto (US 5,469,125)
	Regarding claim 14, Roo, Ozeki, and Kenyon account for the claimed subject matter substantially as discussed above, but do not disclose that the variable control further includes a bias mechanism that biases the variable control actuator to a home position, whereby the variable control actuator returns to the home position when released by a user.
	Shigemoto teaches that it is known to provide a rotary knob with a biasing mechanism so that the knob returns to a home position (column 4, lines 33-35).
It would have been obvious to one skilled in the art to provide the device of Roo as modified with a biasing mechanism based on the teaching of Shigemoto for the purpose of assisting the user in turning the ice dispenser off, and/or for the suppressing the occurrence of preventing inadvertent dispensing.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1, 3, and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,009,278. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘278 patent include all the elements of the pending claims.  See e.g. MPEP 804, “The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s).”
Claims 4-12, 14, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 11,009,278. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘278 patent include all the elements of the pending claims.  See e.g. MPEP 804, “The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s).”





Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
	The attached PTO-892 form includes references which are not relied upon above but are considered relevant to the pending application, including:
	Schroeder (US 6,439,428) discloses an ice dispenser in which the dispense rate can be controlled (column 4, lines 6-11);
	Kim (US 2010/0082159) discloses an ice dispenser in which the dispense rate can be controlled (paragraph 0047);
	Rutland (US 5,542,265) discloses that it is known to control a dispenser on the door of a refrigerator using a rotary switch (see figure 1, column 4, lines 43-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799